United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, U.S. PRISON BIG SANDY, Inez, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 17-1529
Issued: February 14, 2018

Appearances:
Kenneth C. Smith, III., Esq., for the appellant1
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 3, 2017 appellant, through counsel, filed a timely appeal from February 15 and
June 14, 2017 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established an emotional condition in the performance of
duty.
FACTUAL HISTORY
On October 10, 2016 appellant, then a 33-year-old corrections officer, filed an
occupational disease claim (Form CA-2) alleging a stress-related condition. He indicated that on
October 7, 2016 he became dizzy and went to the medical department at work where a nurse
found elevated blood pressure and noted that appellant had difficulty talking. Appellant was
then transported to a hospital. He did not return.3
In support of his claim, appellant submitted an emergency department report dated
October 7, 2016 which noted that he was admitted at 11:46 a.m. and discharged at 4:48 p.m. that
day. The report did not contain a diagnosis. Dr. John Garner, appellant’s attending family
physician, submitted treatment notes dated October 4 to 24, 2016. He noted a history of extreme
stress at work and diagnosed hypertension and an anxiety state. Dr. Garner advised that
appellant could not work.
By letter dated October 27, 2016, OWCP informed appellant of the evidence needed to
establish his claim. By separate letter of the same date, it requested that the employing
establishment respond to appellant’s claim and provide comments from a knowledgeable
supervisor regarding the claim’s accuracy.
In undated statements, appellant indicated that after being assigned to a Special
Operations Response Team (SORT) in 2011 he was subjected to hazing and was physically and
sexually abused by team members. He related that this continued until October 2014, when he
was no longer allowed inside the prison itself, and was assigned to its business office. Appellant
indicated that he reported the events and an investigation was done by the Office of Inspector
General (OIG) who recommended termination of individuals implicated in extreme hazing of
appellant. He related that he was placed on administrative leave in 2015, and beginning in
October that year was assigned near another officer who, appellant alleged, had been convicted
of assaulting him, and constantly harassed him. Appellant reported that his allegations had been
substantiated, but that the harassment continued to present. He also noted that he had filed an
Equal Employment Opportunity (EEO) claim, but that its findings were confidential.
In a fitness-for-duty evaluation dated October 16, 2014, Brandon R. Olive, Ph.D., a
licensed clinical psychologist, diagnosed post-traumatic stress disorder and advised that it was
caused by severe hazing and bullying by coworkers.

3

The record indicates that appellant files other claims before OWCP, including two accepted traumatic injury
claims, adjudicated under OWCP File Nos. xxxxxx673 and xxxxxx759, a traumatic injury claim that has not been
accepted, adjudicated under File No. xxxxxx511, and an extended occupational disease claim that has not been
accepted, adjudicated under File No. xxxxxx649. These other claims are not presently before the Board. The
instant claim was adjudicated by OWCP under File No. xxxxxx157.

2

Appellant submitted a personal affidavit dated May 7, 2015 in which he alleged that
S.W., a coworker, threw a large piece of concrete onto his car. A June 12, 2015 Kentucky State
Police uniform citation cited B.W., a coworker, for criminal mischief.4 An August 2, 2016
memorandum from appellant to Captain F.G. outlined appellant’s concerns regarding ongoing
investigations and past practices. He explained that stress at work kept him from completing an
assigned duty.
Appellant also forwarded additional treatment notes from Dr. Garner dated October 3,
2014 to June 9, 2015. On November 18, 2016 Dr. Garner related that he had been following
appellant for over three years, noting that his blood pressure was dangerously high and his
anxiety levels were out of control. He opined that appellant should not work at his present
environment.
Dr. Kevin B. Johnson, an osteopath, provided a November 14, 2016 treatment note. He
reported a history of sexual, mental, and physical abuse by fellow officers. Dr. Johnson
diagnosed anxiety and advised that appellant be permanently removed from his current work
environment.
In November 18, 2016 correspondence, L.M., one of appellant’s supervisors, advised that
appellant had suffered physical and mental damage at work, noting specific events of harassment
by SORT team members. These included that he reported to a threat assessment committee that
another staff member threatened to knife appellant for reporting wrongdoing against the SORT
team. L.M. indicated that appellant had been placed directly into a hostile work environment in
the business office where he was expected to work daily in close proximity to the same people
who had physically and sexually assaulted him. He indicated that appellant continued to be
harassed daily by coworkers. L.M. noted that he had witnessed appellant’s condition worsen
over 2.5 years. He concluded that each thing appellant reported had been confirmed as true by
the OIG and the Federal Bureau of Investigation (FBI).
In January 3, 2017 correspondence, an employing establishment human resources
manager indicated that appellant had been part of an intense investigation involving many
coworkers and was temporarily assigned to the administration building where he listened to
inmate telephone calls and reviewed inmate e-mails. She attached a position description for a
correctional officer position.
By letter dated January 8, 2017, OWCP asked the employing establishment to furnish a
copy of the OIG investigation report. A telephone memorandum dated January 13, 2017,
indicated that the employing establishment would forward a redacted copy of this investigation.5
By decision dated February 15, 2017, OWCP denied the claim. It found that the evidence
of record was insufficient to establish that the events occurred as alleged, noting that appellant
had not submitted any evidence proving his allegations.
4

It is unclear from the record if S.W. and B.W., who share the same last name, are the same individual.

5
The record includes complaints in opposition to the employing establishment’s motion for findings and
conclusions without a hearing, filed with the EEO Commission’s Indianapolis district office.

3

On February 16, 2017 the employing establishment forwarded a March 12, 2015 OIG
report which indicated charges brought by appellant against a lieutenant for failure to report a
violation of rules and regulations were sustained and that charges brought by appellant against a
correction officer for unprofessional conduct were also sustained. These charges were in relation
to threats made to appellant and for a rock thrown on his vehicle.
On April 4, 2017 counsel requested reconsideration. In a March 29, 2017 letter, he
asserted that appellant had been the victim of repeated retaliation for reporting unprofessional
behavior, including physical violence. Counsel maintained that this was substantiated by sworn
affidavits and sworn deposition testimony, copies of which were said to be attached. The only
items attached to the March 29, 2017 letter, however, were copies of two photographs. No
affidavits or deposition transcripts are found in the case record.
Appellant retired on disability in the spring of 2017.
In a June 14, 2017 decision, OWCP denied modification of its February 16, 2017
decision. It noted that, while appellant claimed that working in a front lobby post, which
included screening staff and answering telephones, caused his emotional condition and anxiety
attack on October 7, 2016, he failed to submit any evidence proving these allegations. OWCP
further noted that appellant had a previous claim that had been denied, filed on October 23, 2014
and adjudicated under File No. xxxxxx649, in which appellant claimed the same physical and
sexual abuse. It advised him to follow his appeal rights in that case. OWCP further noted that
counsel’s reconsideration request did not differentiate current events from events claimed under
File No. xxxxxx649. It concluded that the evidence submitted was insufficient to alter its prior
decision in this case, adjudicated under the present claim, File No. xxxxxx157.
LEGAL PRECEDENT
To establish a claim for a stress-related condition in the performance of duty, the
appellant must submit the following: (1) medical evidence establishing an emotional or stressrelated disorder; (2) factual evidence identifying employment factors or incidents alleged to have
caused or contributed the claimed condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to her
stress-related condition.6 If a claimant does implicate a factor of employment, OWCP should
then determine whether the evidence of record substantiates that factor.7 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board
6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

28 ECAB 125 (1976).

4

explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.10 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirements imposed
by the employing establishment or by the nature of the work.11 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.12 Where a claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.13 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.14
ANALYSIS
The Board finds that this case is not in posture for decision. When disability results from
an emotional reaction to regular or specially assigned work duties, or a requirement imposed by
the employment, the disability is deemed compensable.15
In this instance, appellant alleged that from 2011 to October 7, 2016 he had been
subjected to harassment at the employing establishment. He maintained that this began with
severe hazing, and sexual and physical abuse. Appellant noted that, beginning in October 2015,
he was placed near coworkers who had been implicated in investigations of these past events,
and this made his daily work of answering the telephone and screening e-mails more difficult
such that he had a panic attack on October 7, 2016 and stopped work. He referenced an OIG
investigation and an EEO claim.
In reaching its June 14, 2017 decision in the present claim, File No. xxxxxx157, OWCP
referenced a decision in appellant’s October 2014 claim under File No. xxxxxx649.
Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Decisions on
claims are based on the written record, which may include forms, reports, letters, and other
evidence of various types such as photographs, videotapes, or drawings.16 Evidence may not be
10

See Robert W. Johns, 51 ECAB 137 (1999).

11

Supra note 9.

12

J.F., 59 ECAB 331 (2008).

13

M.D., 59 ECAB 211 (2007).

14

Roger Williams, 52 ECAB 468 (2001).

15

Penelope C. Owens, 54 ECAB 684 (2003); see supra note 9.

16
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).

5

incorporated by reference, nor may evidence from another claimant’s case file be used.17
Evidence contained in another of the claimant’s case files may be used, but a copy of that
evidence should be placed into the case file being adjudicated.18 All evidence that forms the
basis of a decision must be in that claimant’s case record.19 As OWCP referenced a decision in
File No. xxxxxx649, a copy of that decision and evidence upon which it relied should be placed
in this case record, File No. xxxxxx157.
The Board also notes that OWCP did not address whether the incidents cited by appellant
constituted compensable employment factors or were administrative or personnel matters.
OWCP procedures provide that, when denying an emotional condition claim, the claims
examiner must first determine whether the situations alleged actually existed or occurred. The
claims examiner should then distinguish between those workplace activities and circumstances
which are factors of employment and those which are outside the scope of employment for
purposes of compensation by outlining work-related and nonwork-related elements into three
parts. These should be labeled as accepted events that are factors of employment, accepted
events that are not factors of employment, and incidents alleged which OWCP finds did not
occur.20
Moreover, L.M.’s statement supports some of appellant’s allegations, as does the OIG
report. He noted on November 18, 2016 that another staff member threatened to knife appellant
for reporting wrongdoing against the SORT team, and that appellant had been placed directly
into a hostile work environment in the business office where he was expected to work daily in
close proximity to the same people who physically and sexually assaulted him, and that appellant
continued to be harassed daily by coworkers. L.M. concluded that each thing appellant reported
had been confirmed as true by the OIG and the FBI. The March 12, 2015 OIG report indicated
that charges were sustained in relation to threats made to appellant and for a rock thrown on his
vehicle.
The Board further notes that counsel indicated that he had forwarded affidavits and
deposition testimony with his April 4, 2017 reconsideration. These were not found in the case
record of OWCP File No. xxxxxx157 at issue here. Upon remand OWCP should ascertain if
these were misfiled and should ask appellant, counsel, and the employing establishment to
furnish any evidence relating to his EEO claims, or other investigatory proceedings, if relevant to
establishing error and abuse on the part of the employing establishment.
Since the record lacks sufficient evidence for the Board to render an informed decision,
the case shall be remanded to OWCP for further development. As noted, all evidence that forms
the basis of a decision must be included in the case record.21 After OWCP has developed the
17

Id.

18

Id.

19

Id.

20

Id. at Chapter 2.1401.6 (November 2012).

21

Supra note 16.

6

record consistent with the above-noted directive, it shall issue a de novo decision regarding
appellant’s claim for an employment-related emotional condition.22
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 14 and February 15, 2017 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
further proceedings consistent with this opinion of the Board.
Issued: February 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See J.B., Docket No. 17-1356 (issued October 4, 2017).

7

